DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-10, and 13-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molins (DE 28 36 030).
Molins [Fig. 1-7] teaches a reconfigurable wrapping mechanism for forming a substantially cylindrical wrapped element by wrapping a core 2 within a web material 8, comprising a reconfigurable garniture bed 30/44/46 having an elongate formation channel for supporting a conveying belt 18 extending along the length of the elongate formation channel for entraining the web material, and wherein the elongate formation channel has an elongate open side, wherein the garniture bed comprises a plurality of garniture bed sub-members 30/44/46, wherein, in a direction extending around the surface of the elongate formation channel perpendicular to the length of elongate formation channel, each garniture bed sub-member provides a portion of the surface of the elongate formation channel, and wherein at least one of the garniture bed sub-members is configured for movement transverse to the length of the elongate formation channel. The method comprises relative movement of the garniture bed sub-members transversely to the length of the elongate formation channel to adjust the size of the elongate formation channel. Molins teaches a conveying belt 18 extending along the length of the elongate formation channel; and a drive mechanism 22 for driving the conveying belt along the length of the elongate formation channel, the method comprising: driving the conveying belt and an entrained web material along the elongate formation channel with the drive mechanism; receiving a core onto the entrained web material; and wrapping the core within a web material [0016-0029]. The mechanism comprises an elongate shoe 36 provided adjacent and extending along the elongate open side of the elongate formation channel for slideably contacting at least one of the wrapped core, core and web material, comprising one or both: the elongate shoe is configured for movement towards the garniture bed transverse to the length of elongate formation channel; and the garniture bed is configured for movement towards the elongate shoe transverse to the length of elongate formation channel, wherein the or a plurality of the garniture bed sub-members are configured for substantially symmetrical movements, the elongate formation channel has a central axis extending along its length and the garniture bed sub-members are configured for substantially radial movement relative to the central axis, wherein the method comprises reconfiguration of garniture bed to provide a narrower formation channel, the wrapping mechanism comprises a conveying belt extending along the length of the elongate formation channel for entraining the web material, and wherein the method comprises reconfiguration of garniture bed to provide a wider formation channel, and the method further comprises replacement of the conveying belt. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Molins as applied to claims 1 and 10 above, and further in view of Isler (GB 574861).
Molins does not teach each garniture bed sub-member comprises: a base sub-member; and a replaceable formation channel liner sub-member detachably connected to a respective base sub-member. Isler teaches a garniture bed with a detachably connected formation channel liner [page 1, l. 86-96]. It would have been obvious to one of ordinary skill in the art to modify Molins such that each garniture bed sub-member comprises: a base sub-member; and a replaceable formation channel liner sub-member detachably connected to a respective base sub-member to improve rod formation as suggested by Isler. 
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Molins as applied to claims 1 and 10 above, and further in view of Bale (GB 2189128).
Molins does not specify adjacent edges of the or a plurality of the garniture bed sub-members are interdigitated. However, connected members being interdigitated is known in the art of cigarette making as taught by Bale [page 3, l. 24-29]. As this is a conventional mechanism known in the art, it would have been obvious to one of ordinary skill in the art to modify Molins such that adjacent edges of the or a plurality of the garniture bed sub-members are interdigitated to achieve predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747